The judgment of the Supreme Court was entered March 8th 1880,
Per Curiam.
The learned master has found the facts from the evidence before him, and he was the best judge of the credibility of the witnesses. The court below have confirmed the report of the master. The whole question was-upon the credit to be given to the witnesses in the correction they made of the testimony which they gave at first. We have no doubt that the court below,- in the exercise of a sound discretion, could open the evidence and allow witnesses to correct what they alleged to be mistakes. Looking at the probabilities of the case, it seems to us that they all tend to confirm the finding of the master and the court. Nothing but very clear error would justify us in setting aside such finding.
Decree affirmed and appeal dismissed at the costs of the appellant.